UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ILLINOIS
----------------------------------------------------------------x
ARTISAN AND TRUCKERS CASUALTY CO.,

                          Plaintiff,

        v.                                                          Case No.: 3:18-cv-02220-SMY-RJD

NERON LOGISTICS LLC, EXPEDITE US 48 INC.,
AUGUSTA LOGISTICS, INC., JOHN JACKSON,
FRANZ ENNS, SARA ENNS, MANITOBA PUBLIC
INSURANCE, and NEW YORK MARINE AND
GENERAL INSURANCE COMPANY

                           Defendants.
----------------------------------------------------------------x

   DEFENDANT NEW YORK MARINE AND GENERAL INSURANCE COMPANY’S
               ANSWER AND AFFIRMATIVE DEFENSES TO
         PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT

        Defendant, New York Marine and General Insurance Company’s (“NY Marine”),

through their attorney(s), BatesCarey LLP, answers Plaintiff’s, Artisan and Truckers Casualty

Co.’s, (“Artisan”) Complaint for Declaratory Judgment as follows:

        1.       The allegations in Paragraph 1 constitute a legal conclusion to which no response

is required. To the extent a response is required, upon information and belief, NY Marine admits

that Artisan is seeking a determination of its rights with regard to a contract of insurance for a

lawsuit brought by Franz Enns and Sara Enns and a lawsuit brought by Manitoba Public

Insurance (“Manitoba”), including a declaratory judgment that Artisan owes no duty to defend

and indemnify Neron Logistics LLC (“Neron”), Expedite US 48 Inc. (“Expedite”), Augusta

Logistics, Inc. (“Augusta”), and John Jackson (“Jackson”) in such lawsuits. NY Marine denies

that Artisan is entitled to the rights and judgment it is seeking.

        2.       NY Marine admits the allegations of Paragraph 2 of the Complaint.
       3.      NY Marine admits that the Enns lawsuit alleges that Jackson liable for his

negligent operation of a tractor and trailer. NY Marine denies Artisan’s characterization of the

Enns’ lawsuit’s assertion of liability as to August, Expedite, and Neron, and therefore denies the

remaining allegations of Paragraph 3 of the Complaint. Further answering, NY Marine denies

that any operative allegations currently exist that Expedite was vicariously liable as Jackson’s

alleged employer and/or principal, as Expedite has been dismissed from the Enns lawsuit.

       4.      NY Marine admits that Franz Enns seeks damages for bodily injury and that Sara

Enns seeks damages for loss of consortium, but denies that the allegations in Paragraph 4 of the

Complaint fully, completely and accurately describe the nature of the damages alleged in the

Enns lawsuit and therefore denies the remaining allegations of Paragraph 4 of the Complaint.

       5.      NY Marine admits that the Manitoba lawsuit is directed against Jackson and

Augusta for negligent operation of the tractor and trailer, and was filed by Manitoba as a

subrogee to collect payments for property damage to Franz Enn’s tractor and trailer, but denies

that the allegations in Paragraph 5 of the Complaint fully, completely and accurately describe the

nature of the allegations in the Manitoba lawsuit and therefore denies the remaining allegations

of Paragraph 5 of the Complaint.

       6.      NY Marine admits the allegations of Paragraph 6 of the Complaint.

       7.      NY Marine lacks knowledge and information sufficient to form a belief regarding

the allegations of Paragraph 7 of the Complaint.

       8.      NY Marine lacks knowledge and information sufficient to form a belief regarding

the allegations of Paragraph 8 of the Complaint.

       9.      NY Marine admits the allegations of Paragraph 10 of the Complaint.




                                                    2
       10.     NY Marine lacks knowledge and information sufficient to form a belief regarding

the allegations of Paragraph 10 of the Complaint.

       11.     NY Marine lacks knowledge and information sufficient to form a belief regarding

the allegations of Paragraph 11 of the Complaint.

       12.     NY Marine lacks knowledge and information sufficient to form a belief regarding

the allegations of Paragraph 12 of the Complaint.

       13.     NY Marine lacks knowledge and information sufficient to form a belief regarding

the allegations of Paragraph 13 of the Complaint.

       14.     NY Marine lacks knowledge and information sufficient to form a belief regarding

the allegations of Paragraph 14 of the Complaint.

       15.     The allegations in Paragraph 15 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, NY Marine admits the

allegations of Paragraph 15 of the Complaint.

       16.     The allegations in Paragraph 16 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, NY Marine admits the

allegations of Paragraph 16 of the Complaint.

       17.     NY Marine admits only that the police report of the accident lists the alleged

make, year, and VIN numbers for the tractor and the trailer. NY Marine lacks knowledge and

information sufficient to form a belief regarding the remaining allegations of Paragraph 17 of the

Complaint.

       18.     NY Marine admits the allegations of Paragraph 18 of the Complaint.

       19.     NY Marine admits the allegations of Paragraph 19 of the Complaint.

       20.     NY Marine admits the allegations of Paragraph 20 of the Complaint.




                                                    3
         21.   NY Marine lacks knowledge and information sufficient to form a belief regarding

the allegations of Paragraph 21 of the Complaint.

         22.   NY Marines admits that it issued policy no. PK2014MCA00031 to named insured

Expedite US 48 Inc., effective February 1, 2014 to February 1, 2015. NY Marine denies the

remaining allegations of Paragraph 22 of the Complaint to the extent they differ from what is

specifically admitted herein.

         23.   NY Marine admits the allegations of Paragraph 23 of the Complaint.

         24.   NY Marine denies the allegations of Paragraph 24 of the Complaint.

         25.   NY Marine admits that Exhibit L reflects an insurance policy issued by Artisan to

Neron.

                                               COUNT I

         26.   NY Marine repeats, realleges, and reiterates each and every allegation set forth in

Paragraphs 1 through 25 inclusive as if they were fully set forth herein.

         27.   NY Marine admits that page 7 of Exhibit L reflects the condition that a person

seeking coverage “must promptly report each accident or loss.” NY Marine denies any

characterizations of policy language contained in Paragraph 27 of the Complaint, and states that

the terms and conditions reflected in Exhibit L speak for themselves.

         28.   NY Marine admits that page 7 of Exhibit L reflects the condition that a person

seeking coverage “obtain and provide us the names and addresses of any witnesses, and the

license plate numbers of the vehicles involve.” NY Marine denies the characterizations of policy

language contained in Paragraph 28 of the Complaint, and states that the terms and conditions

reflected in Exhibit L speak for themselves.




                                                     4
       29.    NY Marine lacks knowledge and information sufficient to form a belief regarding

the allegations of Paragraph 29 of the Complaint.

       30.    NY Marine lacks knowledge and information sufficient to form a belief regarding

the allegations of Paragraph 30 of the Complaint.

       31.    NY Marine lacks knowledge and information sufficient to form a belief regarding

the allegations of Paragraph 31 of the Complaint.

       32.    NY Marine lacks knowledge and information sufficient to form a belief regarding

the allegations of Paragraph 32 of the Complaint.

       33.    NY Marine lacks knowledge and information sufficient to form a belief regarding

the allegations of Paragraph 33 of the Complaint.

       34.    NY Marine lacks knowledge and information sufficient to form a belief regarding

the allegations of Paragraph 34 of the Complaint.

       35.    NY Marine lacks knowledge and information sufficient to form a belief regarding

the allegations of Paragraph 35 of the Complaint.

       36.    NY Marine lacks knowledge and information sufficient to form a belief regarding

the allegations of Paragraph 36 of the Complaint.

       37.    NY Marine lacks knowledge and information sufficient to form a belief regarding

the allegations of Paragraph 37 of the Complaint.

       38.    The allegations in Paragraph 38 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, upon information and belief,

NY Marine denies the allegations of Paragraph 38 of the Complaint.




                                                    5
       39.     The allegations in Paragraph 39 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, upon information and belief,

NY Marine denies the allegations of Paragraph 39 of the Complaint.

       40.     The allegations in Paragraph 40 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, upon information and belief,

NY Marine denies the allegations of Paragraph 40 of the Complaint.

       41.     The allegations in Paragraph 41 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, upon information and belief,

NY Marine denies the allegations of Paragraph 41 of the Complaint.

       42.     The allegations in Paragraph 42 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, upon information and belief,

NY Marine denies the allegations of Paragraph 42 of the Complaint.

       43.     To the extent the allegations of Paragraph 43 of the Complaint are directed

against parties other than NY Marine, NY Marine lacks knowledge and information sufficient to

form a belief regarding the allegations of Paragraph 43 of the Complaint. To the extent the

allegations of Paragraph 43 of the Complaint are directed to NY Marine, NY Marine denies that

it has any financial interest in the outcome of Artisan’s request for declaratory judgment as

described in Count I and, accordingly, denies the allegations in Paragraph 43 of the Complaint.

       44.     The allegations in Paragraph 44 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, NY Marine denies the

allegations in Paragraph 44 of the Complaint because it is not a necessary party to this litigation

and there is no case or controversy between Artisan and NY Marine with regard to the relief

Artisan seeks as described in Count I.




                                                    6
       Wherefore, NY Marine asks that the Court deny Artisan’s requests for relief, and dismiss

Artisan’s complaint with prejudice.



                                             COUNT II

       45.     NY Marine repeats, realleges, and reiterates each and every allegation set forth in

Paragraphs 1 through 25 inclusive as if they were fully set forth herein.

       46.     NY Marine admits that Franz Enns and Sara Enns filed their original complaint in

the underlying tort action on May 19, 2015. NY Marine denies that the Enns’ original complaint

is the operative complaint, and therefore denies the allegations of Paragraph 46 of the Complaint

to the extent not specifically admitted herein.

       47.     NY Marine admits that Exhibit A to Exhibit E to the Complaint reflects that

Augusta was dissolved on April 10, 2015 and that service on Augusta was attempted by serving

the Secretary of State on June 18, 2015. NY Marine denies that service was properly made on

Augusta and denies the allegations of Paragraph 47 of the Complaint to the extent not

specifically admitted herein.

       48.     NY Marine admits that Exhibit B to Exhibit E to the Complaint reflects that

service on Jackson was attempted by serving the Secretary of State on February 2, 2016. NY

Marine denies that service was properly made on Jackson and denies the allegations of Paragraph

47 of the Complaint to the extent not specifically admitted herein.

       49.     NY Marine lacks knowledge and information sufficient to form a belief regarding

the allegations of Paragraph 49 of the Complaint.

       50.     NY Marine admits the allegations of Paragraph 50 of the Complaint.




                                                     7
       51.     NY Marine admits that Exhibit 1 to Exhibit F reflects that service of the Manitoba

lawsuit was made upon Bobby Veltchev, registered agent for Augusta, on June 6, 2016. NY

Marine denies that service was properly made on Augusta and denies the allegations of

Paragraph 51 of the Complaint to the extent not specifically admitted herein.

       52.     NY Marine admits that Exhibit 1 to Exhibit G to the Complaint reflects that

service on Jackson was attempted by serving the Secretary of State on July 6, 2016. NY Marine

denies that service was properly made on Jackson and denies the allegations of Paragraph 52 of

the Complaint to the extent not specifically admitted herein.

       53.     NY Marine lacks knowledge and information sufficient to form a belief regarding

the allegations of Paragraph 53 of the Complaint.

       54.     NY Marine admits the allegations of Paragraph 54 of the Complaint.

       55.     NY Marine admits the allegations of Paragraph 55 of the Complaint.

       56.     NY Marine admits the allegations of Paragraph 56 of the Complaint.

       57.     NY Marine admits the allegations of Paragraph 57 of the Complaint.

       58.     NY Marine admits that page 7 of Exhibit L reflects the condition that a person

seeking coverage “must promptly report each accident or loss.” NY Marine denies any

characterizations of policy language contained in Paragraph 58 of the Complaint, and states that

the terms and conditions reflected in Exhibit L speak for themselves.

       59.     NY Marine lacks knowledge and information sufficient to form a belief regarding

the allegations of Paragraph 59 of the Complaint.

       60.     NY Marine lacks knowledge and information sufficient to form a belief regarding

the allegations of Paragraph 60 of the Complaint.




                                                    8
       61.    NY Marine lacks knowledge and information sufficient to form a belief regarding

the allegations of Paragraph 61 of the Complaint.

       62.    NY Marine lacks knowledge and information sufficient to form a belief regarding

the allegations of Paragraph 62 of the Complaint.

       63.    NY Marine lacks knowledge and information sufficient to form a belief regarding

the allegations of Paragraph 63 of the Complaint.

       64.    The allegations in Paragraph 64 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, upon information and belief,

NY Marine denies the allegations of Paragraph 64 of the Complaint.

       65.    The allegations in Paragraph 65 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, upon information and belief,

NY Marine denies the allegations of Paragraph 65 of the Complaint.

       66.    The allegations in Paragraph 66 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, upon information and belief,

NY Marine denies the allegations of Paragraph 66 of the Complaint.

       67.    The allegations in Paragraph 67 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, upon information and belief,

NY Marine denies the allegations of Paragraph 67 of the Complaint.

       68.    The allegations in Paragraph 68 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, upon information and belief,

NY Marine denies the allegations of Paragraph 68 of the Complaint.

       69.    To the extent the allegations of Paragraph 69 of the Complaint are directed

against parties other than NY Marine, NY Marine lacks knowledge and information sufficient to




                                                    9
form a belief regarding the allegations of Paragraph 69 of the Complaint. To the extent the

allegations of Paragraph 69 of the Complaint are directed to NY Marine, NY Marine denies that

it has any financial interest in the outcome of Artisan’s request for declaratory judgment as

described in Count II and, accordingly, denies the allegations in Paragraph 69 of the Complaint.

       70.     The allegations in Paragraph 70 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, NY Marine denies the

allegations in Paragraph 70 of the Complaint because it is not a necessary party to this litigation

and there is no case or controversy between Artisan and NY Marine with regard to the relief

Artisan seeks as described in Count II.

       Wherefore, NY Marine asks that the Court deny Artisan’s requests for relief, and dismiss

Artisan’s complaint with prejudice.

                                            COUNT III

       71.     NY Marine repeats, realleges, and reiterates each and every allegation set forth in

Paragraphs 1 through 25 inclusive as if they were fully set forth herein.

       72.     NY Marine admits that page 12 of Exhibit L reflects an insuring agreement that

Artisan “will pay damages…for bodily injury, property damage, and covered pollution cost

or expense, for which an insured becomes legally responsible because of an accident arising

out of the ownership, maintenance or use of that insured auto.” NY Marine denies any

characterizations of policy language contained in Paragraph 72 of the Complaint, and states that

the terms and conditions reflected in Exhibit L speak for themselves.

       73.     NY Marine admits that pages 8-9 and 11 of Exhibit L reflect definitions of the

term “insured auto” and “temporary substitute auto.” NY Marine denies any characterizations of




                                                    10
policy language contained in Paragraph 73 of the Complaint, and states that the terms and

conditions reflected in Exhibit L speak for themselves.

       74.     NY Marine lacks knowledge and information sufficient to form a belief regarding

the allegations of Paragraph 74 of the Complaint.

       75.     NY Marine lacks knowledge and information sufficient to form a belief regarding

the allegations of Paragraph 75 of the Complaint.

       76.     NY Marine denies that “the tractor and trailer were being used under Expedite’s

authority as a motor carrier.” NY lacks knowledge and information sufficient to form a belief

regarding the remaining allegations of Paragraph 76 of the Complaint.

       77.     The allegations in Paragraph 77 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, upon information and belief,

NY Marine denies the allegations of Paragraph 77 of the Complaint.

       78.     NY Marine admits that Exhibit L to the Complaint reflects an endorsement

entitled “Endorsement for Motor Carrier Policies of Insurance for Public Liability under Sections

29 and 30 of the Motor Carrier Act of 1980.” NY Marine denies any characterizations of policy

language contained in Paragraph 78 of the Complaint, and states that the terms and conditions

reflected in Exhibit L speak for themselves.

       79.     The allegations in Paragraph 79 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, upon information and belief,

NY Marine denies the allegations of Paragraph 79 of the Complaint.

       80.     The allegations in Paragraph 80 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, upon information and belief,

NY Marine denies the allegations of Paragraph 80 of the Complaint.




                                                    11
       81.    The allegations in Paragraph 81 of the Complaint constitute a legal conclusion to

which no response is required. The allegations of Paragraph 81 speak in general about the legal

effect of insurance policy endorsements. To the extent a response is required, NY Marine lacks

knowledge and information sufficient to form a belief regarding the allegations of Paragraph 81

of the Complaint.

       82.    The allegations in Paragraph 82 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, upon information and belief,

NY Marine denies the allegations of Paragraph 82 of the Complaint.

       83.    The allegations in Paragraph 83 of the Complaint speak in general about the legal

effect of insurance policy endorsements and, therefore, constitute a legal conclusion to which no

response is required. To the extent a response is required, NY Marine lacks knowledge and

information sufficient to form a belief regarding the allegations of Paragraph 83 of the

Complaint.

       84.    NY Marine admits that “Neron Logistics LLC” is the named insured listed on

page 1 of Exhibit L. NY Marine denies any characterizations of policy inconsistent with the

language contained in Paragraph 84 of the Complaint.

       85.    The allegations in Paragraph 85 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, NY Marine lacks knowledge

and information sufficient to form a belief regarding the allegations of Paragraph 85 of the

Complaint.

       86.    The allegations in Paragraph 86 of the Complaint speak in general about the legal

effect of insurance policy endorsements and, therefore, constitute a legal conclusion to which no

response is required. To the extent a response is required, NY Marine lacks knowledge and




                                                   12
information sufficient to form a belief regarding the allegations of Paragraph 86 of the

Complaint.

       87.     The allegations in Paragraph 87 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, upon information and belief,

NY Marine denies the allegations of Paragraph 87 of the Complaint.

       88.     The allegations in Paragraph 88 of the Complaint speak in general about the legal

effect of insurance policy endorsements and, therefore, constitute a legal conclusion to which no

response is required. To the extent a response is required, NY Marine lacks knowledge and

information sufficient to form a belief regarding the allegations of Paragraph 88 of the

Complaint.

       89.     The allegations in Paragraph 89 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, NY Marine denies the

allegations of Paragraph 89 of the Complaint. Answering further, NY Marine states that its

policy issued to Expedite, which is not a party in the Enns lawsuit or the Manitoba lawsuit, does

not provide coverage for the April 9, 2014 incident.

       90.     NY Marine admits the allegations in Paragraph 90.

       91.     The allegations in Paragraph 91 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, NY Marine lacks knowledge

and information sufficient to form a belief regarding the allegations of Paragraph 91 of the

Complaint.

       92.     The allegations in Paragraph 92 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, NY Marine lacks knowledge




                                                   13
and information sufficient to form a belief regarding the allegations of Paragraph 92 of the

Complaint.

       93.    The allegations in Paragraph 93 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, NY Marine lacks knowledge

and information sufficient to form a belief regarding the allegations of Paragraph 93 of the

Complaint.

       94.    The allegations in Paragraph 94 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, NY Marine lacks knowledge

and information sufficient to form a belief regarding the allegations of Paragraph 94 of the

Complaint.

       95.    NY Marine admits that “Neron Logistics LLC” is the named insured listed on

page 1 of Exhibit L. NY Marine denies any characterizations of policy language contained in

Paragraph 94 of the Complaint, and states that the terms and conditions reflected in Exhibit L

speak for themselves.

       96.    The allegations in Paragraph 96 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, NY Marine lacks knowledge

and information sufficient to form a belief regarding the allegations of Paragraph 96 of the

Complaint.

       97.    The allegations in Paragraph 97 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, NY Marine lacks knowledge

and information sufficient to form a belief regarding the allegations of Paragraph 97 of the

Complaint.




                                                 14
       98.     NY Marine lacks knowledge and information sufficient to form a belief regarding

the allegations of Paragraph 98 of the Complaint. To the extent a response is required, upon

information and belief, NY Marine denies the allegations of Paragraph 98 of the Complaint

       99.     NY Marine lacks knowledge and information sufficient to form a belief regarding

the allegations of Paragraph 99 of the Complaint. To the extent a response is required, upon

information and belief, NY Marine denies the allegations of Paragraph 99 of the Complaint

       100.    The allegations in Paragraph 96 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, upon information and belief,

NY Marine denies the allegations of Paragraph 96 of the Complaint.

       101.    NY Marine admits that page 12 of Exhibit L contains provisions related to the

definition of an “insured.” NY Marine denies any characterizations of policy language contained

in Paragraph 101 of the Complaint, and states that the terms and conditions reflected in Exhibit L

speak for themselves.

       102.    NY Marine admits that page 89 and 92 of Exhibit L list “Neron Logistics LLC” as

the entity to whom each respective endorsement was issued. NY Marine denies any

characterizations of policy inconsistent with the language Exhibit L.

       103.    The allegations in Paragraph 103 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, NY Marine lacks knowledge

and information sufficient to form a belief regarding the allegations of Paragraph 103 of the

Complaint.

       104.    NY Marine admits that pages 18-19 of Exhibit L contain provisions related to

coverage required by filings. NY Marine denies any characterizations of the policy inconsistent

with the language in Exhibit L.




                                                   15
       105.    The allegations in Paragraph 105 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, NY Marine lacks knowledge

and information sufficient to form a belief regarding the allegations of Paragraph 105 of the

Complaint.

       106.    NY Marine admits that pages 18-19 of Exhibit L contain provisions related to

coverage required by filings. NY Marine denies any characterizations of the policy inconsistent

with the language in Exhibit L.

       107.    To the extent the allegations of Paragraph 107 of the Complaint are directed

against parties other than NY Marine, NY Marine lacks knowledge and information sufficient to

form a belief regarding the allegations of Paragraph 107 of the Complaint. To the extent the

allegations of Paragraph 107 of the Complaint are directed to NY Marine, NY Marine denies that

it has any financial interest in the outcome of Artisan’s request for declaratory judgment as

described in Count III and, accordingly, denies the allegations in Paragraph 107 of the

Complaint.

       108.    The allegations in Paragraph 108 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, NY Marine denies the

allegations in Paragraph 108 of the Complaint because it is not a necessary party to this litigation

and there is no case or controversy between Artisan and NY Marine with regard to the relief

Artisan seeks as described in Count III.

       Wherefore, NY Marine asks that the Court deny Artisan’s requests for relief, and dismiss

Artisan’s complaint with prejudice.

                                           COUNT IV




                                                    16
       109.     NY Marine repeats, realleges, and reiterates each and every allegation set forth in

Paragraphs 1 through 25 inclusive as if they were fully set forth herein.

       110.     NY Marine admits that page 28 of Exhibit L contains provisions related to other

insurance. NY Marine denies any characterizations of the policy inconsistent with the language

in Exhibit L.

       111.     NY Marine admits that page 28 of Exhibit L contains provisions related to other

insurance. NY Marine denies any characterizations of the policy inconsistent with the language

contained in Exhibit L.

       112.     NY     Marine    admits     that   VIN     1FUJA6CK76LV45159           and    VIN

1GRAA0629CT565754 do not appear on page 2 of Exhibit L. Answering further, NY Marine

states that pg. 2 of Exhibit L does list VIN 1FUJA6CK56LV45158 under the heading “2006 Frht

Col.” NY Marine lacks knowledge and information sufficient to form a belief regarding the

remaining allegations of Paragraph 112 of the Complaint.

       113.     NY Marine denies the allegations in Paragraph 113 of the Complaint.

       114.     NY Marine denies the allegations of Paragraph 114 of the Complaint.

       115.     NY Marine denies the allegations of Paragraph 115 of the Complaint.

       116.     To the extent the allegations of Paragraph 116 of the Complaint are directed

against parties other than NY Marine, NY Marine lacks knowledge and information sufficient to

form a belief regarding the allegations of Paragraph 116 of the Complaint. To the extent the

allegations of Paragraph 116 of the Complaint are directed to NY Marine, NY Marine denies that

it has any financial interest in the outcome of Artisan’s request for declaratory judgment under

the terms and provisions of the Artisan Policy. Answering further, NY Marine denies that




                                                    17
Artisan is entitled to the relief it seeks relative to the NY Marine Policy and, accordingly, denies

the allegations in Paragraph 116 of the Complaint.

       117.    To the extent the allegations of Paragraph 117 of the Complaint are directed

against parties other than NY Marine, NY Marine lacks knowledge and information sufficient to

form a belief regarding the allegations of Paragraph 117 of the Complaint. To the extent the

allegations of Paragraph 116 of the Complaint are directed to NY Marine, NY Marine denies that

it has any financial interest in the outcome of Artisan’s request for declaratory judgment under

the terms and provisions of the Artisan Policy. Answering further, NY Marine denies that

Artisan is entitled to the relief it seeks relative to the NY Marine Policy and, accordingly, denies

the allegations in Paragraph 117 of the Complaint.

       Wherefore, NY Marine asks that the Court deny Artisan’s requests for relief, and dismiss

Artisan’s complaint with prejudice.

                                                COUNT V

       118.    NY Marine repeats, realleges, and reiterates each and every allegation set forth in

Paragraphs 1 through 25 inclusive as if they were fully set forth herein.

       119.    NY Marine admits that the Enns lawsuit contains a count for intentional infliction

of emotional distress. NY Marine denies that the allegations in Paragraph 119 of the Complaint

fully, completely and accurately describe the nature of allegations in the Enns lawsuit and

therefore denies the remaining allegations of Paragraph 119 of the Complaint. Answering

further, NY Marine states that the allegations in the Enns lawsuit speak for themselves.

       120.    NY Marine admits that page 12 of Exhibit L reflects an insuring agreement that

Artisan “will pay damages…for bodily injury, property damage, and covered pollution cost

or expense, for which an insured becomes legally responsible because of an accident arising




                                                     18
out of the ownership, maintenance or use of that insured auto.” NY Marine denies any

characterizations of policy language contained in Paragraph 120 of the Complaint, and states that

the terms and conditions reflected in Exhibit L speak for themselves.

       121.    The allegations in Paragraph 121 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, upon information and belief,

NY Marine denies the allegations of Paragraph 121 of the Complaint.

       122.    NY Marine admits that page 15 of Exhibit L contains certain policy exclusions.

NY Marine denies any characterizations of policy language contained in Paragraph 122 of the

Complaint, and states that the terms and conditions reflected in Exhibit L speak for themselves.

       123.    The allegations in Paragraph 123 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, upon information and belief,

NY Marine denies the allegations of Paragraph 123 of the Complaint.

       124.    The allegations in Paragraph 124 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, upon information and belief,

NY Marine denies the allegations of Paragraph 124 of the Complaint.

       125.    To the extent the allegations of Paragraph 125 of the Complaint are directed

against parties other than NY Marine, NY Marine lacks knowledge and information sufficient to

form a belief regarding the allegations of Paragraph 125 of the Complaint. To the extent the

allegations of Paragraph 125 of the Complaint are directed to NY Marine, NY Marine denies that

it has any financial interest in the outcome of Artisan’s request for declaratory judgment as

described in Count V and, accordingly, denies the allegations in Paragraph 125 of the Complaint.

       126.    The allegations in Paragraph 126 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, NY Marine denies the




                                                   19
allegations in Paragraph 126 of the Complaint because it is not a necessary party to this litigation

and there is no case or controversy between Artisan and NY Marine with regard to the relief

Artisan seeks as described in Count V.

       Wherefore, NY Marine asks that the Court deny Artisan’s requests for relief, and dismiss

Artisan’s complaint with prejudice.

                                               COUNT VI

       127.    NY Marine repeats, realleges, and reiterates each and every allegation set forth in

Paragraphs 1 through 25 inclusive as if they were fully set forth herein.

       128.    NY Marine admits that the Enns lawsuit contains a count for breach of contract.

NY Marine denies that the allegations in Paragraph 128 of the Complaint fully, completely and

accurately describe the nature of allegations in the Enns lawsuit and therefore denies the

remaining allegations of Paragraph 128 of the Complaint. Answering further, NY Marine states

that the allegations in the Enns lawsuit speak for themselves.

       129.    NY Marine admits that the Enns lawsuit contains a count for breach of contract.

NY Marine denies that the allegations in Paragraph 129 of the Complaint fully, completely and

accurately describe the nature of allegations in the Enns lawsuit and therefore denies the

remaining allegations of Paragraph 129 of the Complaint. Answering further, NY Marine states

that the allegations in the Enns lawsuit speak for themselves.

       130.    NY Marine admits that the Enns lawsuit contains a count for breach of contract.

NY Marine denies that the allegations in Paragraph 130 of the Complaint fully, completely and

accurately describe the nature of allegations in the Enns lawsuit and therefore denies the

remaining allegations of Paragraph 130 of the Complaint. Answering further, NY Marine states

that the allegations in the Enns lawsuit speak for themselves.




                                                    20
       131.    NY Marine admits that page 12 of Exhibit L reflects an insuring agreement that

Artisan “will pay damages…for bodily injury, property damage, and covered pollution cost

or expense, for which an insured becomes legally responsible because of an accident arising

out of the ownership, maintenance or use of that insured auto.” NY Marine denies any

characterizations of policy language contained in Paragraph 131 of the Complaint, and states that

the terms and conditions reflected in Exhibit L speak for themselves.

       132.    NY Marine admits that page 8 of Exhibit L contains a definition for the term

“accident.” NY Marine denies any characterizations of policy language contained in Paragraph

132 of the Complaint, and states that the terms and conditions reflected in Exhibit L speak for

themselves.

       133.    NY Marine admits that page 8 of Exhibit L contains a definition for the term

“bodily injury.” NY Marine denies any characterizations of policy language contained in

Paragraph 133 of the Complaint, and states that the terms and conditions reflected in Exhibit L

speak for themselves.

       134.    NY Marine admits that page 11 of Exhibit L contains a definition for the term

“property damage.” NY Marine denies any characterizations of policy language contained in

Paragraph 134 of the Complaint, and states that the terms and conditions reflected in Exhibit L

speak for themselves.

       135.    The allegations in Paragraph 135 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, upon information and belief,

NY Marine denies the allegations of Paragraph 135 of the Complaint.




                                                   21
       136.    The allegations in Paragraph 136 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, upon information and belief,

NY Marine denies the allegations of Paragraph 136 of the Complaint.

       137.    The allegations in Paragraph 137 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, upon information and belief,

NY Marine denies the allegations of Paragraph 137 of the Complaint.

       138.    The allegations in Paragraph 138 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, upon information and belief,

NY Marine denies the allegations of Paragraph 138 of the Complaint.

       139.    NY Marine admits that page 12 of Exhibit L contains certain policy exclusions.

NY Marine denies any characterizations of policy language contained in Paragraph 139 of the

Complaint, and states that the terms and conditions reflected in Exhibit L speak for themselves.

       140.    NY Marine admits that page 9-10 of Exhibit L contains a definition for the term

“insured contract.” NY Marine denies any characterizations of policy language contained in

Paragraph 140 of the Complaint, and states that the terms and conditions reflected in Exhibit L

speak for themselves.

       141.    The allegations in Paragraph 141 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, upon information and belief,

NY Marine denies the allegations of Paragraph 141 of the Complaint.

       142.    The allegations in Paragraph 142 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, upon information and belief,

NY Marine denies the allegations of Paragraph 142 of the Complaint.




                                                   22
       143.    The allegations in Paragraph 143 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, upon information and belief,

NY Marine denies the allegations of Paragraph 143 of the Complaint.

       144.    The allegations in Paragraph 144 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, upon information and belief,

NY Marine denies the allegations of Paragraph 144 of the Complaint.

       145.    To the extent the allegations of Paragraph 145 of the Complaint are directed

against parties other than NY Marine, NY Marine lacks knowledge and information sufficient to

form a belief regarding the allegations of Paragraph 145 of the Complaint. To the extent the

allegations of Paragraph 145 of the Complaint are directed to NY Marine, NY Marine denies that

it has any financial interest in the outcome of Artisan’s request for declaratory judgment as

described in Count VI and, accordingly, denies the allegations in Paragraph 145 of the

Complaint.

       146.    The allegations in Paragraph 146 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, NY Marine denies the

allegations in Paragraph 146 of the Complaint because it is not a necessary party to this litigation

and there is no case or controversy between Artisan and NY Marine with regard to the relief

Artisan seeks as described in Count VI.

       Wherefore, NY Marine asks that the Court deny Artisan’s requests for relief, and dismiss

Artisan’s complaint with prejudice.

                                               COUNT VII

       147.    NY Marine repeats, realleges, and reiterates each and every allegation set forth in

Paragraphs 1 through 25 inclusive as if they were fully set forth herein.




                                                    23
       148.    NY Marine admits that the Enns lawsuit alleges that “Plaintiff will seek leave to

claim punitive damages at the appropriate time.” NY Marine denies that the allegations in

Paragraph 148 of the Complaint fully, completely and accurately describe the nature of

allegations in the Enns lawsuit and therefore denies the remaining allegations of Paragraph 148

of the Complaint. Answering further, NY Marine states that the allegations in the Enns lawsuit

speak for themselves.

       149.    NY Marine admits that page 12 of Exhibit L states that Artisan will pay for

certain covered damages “other than punitive or exemplary damages.” NY Marine denies any

characterizations of policy language contained in Paragraph 149 of the Complaint, and states that

the terms and conditions reflected in Exhibit L speak for themselves.

       150.    The allegations in Paragraph 150 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, upon information and belief,

NY Marine denies the allegations of Paragraph 150 of the Complaint.

       151.    To the extent the allegations of Paragraph 151 of the Complaint are directed

against parties other than NY Marine, NY Marine lacks knowledge and information sufficient to

form a belief regarding the allegations of Paragraph 151 of the Complaint. To the extent the

allegations of Paragraph 151 of the Complaint are directed to NY Marine, NY Marine denies that

it has any financial interest in the outcome of Artisan’s request for declaratory judgment as

described in Count VII and, accordingly, denies the allegations in Paragraph 151 of the

Complaint.

       152.    The allegations in Paragraph 152 of the Complaint constitute a legal conclusion to

which no response is required. To the extent a response is required, NY Marine denies the

allegations in Paragraph 152 of the Complaint because it is not a necessary party to this litigation




                                                    24
and there is no case or controversy between Artisan and NY Marine with regard to the relief

Artisan seeks as described in Count VII.

       Wherefore, NY Marine asks that the Court deny Artisan’s requests for relief, and dismiss

Artisan’s complaint with prejudice.

            NY MARINE’S AFFIRMATIVE DEFENSES TO ARTISAN’S COMPLAINT

       NY Marine hereby sets forth its separate, distinct, and alternative Affirmative Defenses to

the Complaint filed by Artisan. NY Marine sets forth the following matters to apprise Artisan of

certain applicable defenses based on the information available to NY Marine to date. By listing

any matter as an Affirmative Defense, NY Marine does not assume the burden of proving any

matter upon which Artisan has the burden of proof under the applicable law. NY Marine’s

investigation continues and NY Marine reserves the right to supplement these Affirmative

Defenses.

                             FIRST AFFIRMATIVE DEFENSE
                                 (Failure to State a Claim)

       The Artisan Complaint fails to state a claim upon which relief may be granted from NY

Marine.

       WHEREFORE, NY Marine respectfully requests that the Court deny the relief

requested by Artisan in its Complaint for Declaratory Relief.



                            SECOND AFFIRMATIVE DEFENSE
                                  (Lack of Standing)

       Artisan lacks standing to assert a claim against NY Marine, because there is no case or

controversy between Artisan and NY Marine.




                                                   25
          WHEREFORE, NY Marine respectfully requests that the Court deny the relief

requested by Artisan in its Complaint for Declaratory Relief.


          Dated: February 27, 2019

                                             Respectfully submitted,

                                             /s/ John A. Husmann
                                             John A. Husmann (IL # 6273392)
                                             Theresa M. Carroll (IL# 6308024) (seeking admission
                                             pro hac vice)
                                             BatesCarey LLP
                                             191 N. Wacker, Ste 2400
                                             Chicago, IL 60606
                                             Phone: 312-762-3130
                                             Fax: 312-762-3200
                                             jhusmann@batescarey.com
                                             tcarroll@batecarey.com



2164238




                                                   26
